993 So.2d 1139 (2008)
Nelson GONZALEZ, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D08-2731.
District Court of Appeal of Florida, Fifth District.
October 31, 2008.
Nelson Gonzalez, Indiantown, for Petitioner.
No Appearance for Respondent.
PER CURIAM.
Nelson Gonzalez seeks a belated appeal. However, the petition fails to allege that Mr. Gonzalez made a timely request for an appeal which was not honored by counsel. Accordingly, we deny the petition without prejudice to Mr. Gonzalez to file a legally sufficient petition within thirty (30) days. Milliken v. State, 925 So.2d 1130 (Fla. 5th DCA 2006).
Petition DENIED.
GRIFFIN, TORPY and EVANDER, JJ., concur.